UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4461


UNITED STATES OF AMERICA

                Plaintiff – Appellee,

          v.

CAESAR PONCE RODRIGUEZ, a/k/a Cora

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:12-cr-00362-NCT-2)


Submitted:   January 13, 2014             Decided:   January 22, 2014


Before KING, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Rafael Rodríguez, Miami, Florida, for Appellant. Sandra Jane
Hairston, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Caesar    Ponce   Rodriguez    appeals     his   conviction    and

eighty-six-month sentence imposed following his guilty plea to

conspiracy to distribute 100 kilograms or more of marijuana, in

violation of 21 U.S.C. § 846 (2012).           On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal

but questioning whether the court adequately complied with Fed.

R. Crim. P. 11 in conducting the plea colloquy and whether it

imposed a reasonable sentence.          Rodriguez was informed of his

right to file a pro se supplemental brief but has not done so.

The Government has declined to file a response brief.             For the

reasons that follow, we affirm.

          Before    accepting   a   guilty   plea,   the   district     court

must conduct a plea colloquy in which it informs the defendant

of, and determines that the defendant comprehends, the nature of

the charge to which he is pleading guilty, the maximum possible

penalty he faces, any mandatory minimum penalty, and the rights

he is relinquishing by pleading guilty.        Fed. R. Crim. P. 11(b);

United States v. DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).

The court also must ensure that the plea is voluntary, supported

by an independent factual basis, and not the result of force,

threats, or promises outside the plea agreement.            Fed. R. Crim.

P. 11(b)(2), (3).

                                    2
              Because Rodriguez did not assert in the district court

any error in the plea proceedings, we review the adequacy of his

plea colloquy for plain error.                United States v. Massenburg, 564

F.3d   337,     342   (4th     Cir.    2009).            To    establish       plain    error,

Rodriguez must demonstrate that (1) the district court erred,

(2)    the    error     was    plain,    and       (3)        the   error      affected       his

substantial      rights.        Henderson         v.   United       States,     133     S.    Ct.

1121, 1126 (2013).            In the guilty plea context, an error affects

a defendant’s substantial rights if he demonstrates a reasonable

probability      that    he    would    not       have    pled      guilty     but     for    the

error.       Massenburg, 564 F.3d at 343.                 Even if these requirements

are met, we will “exercise our discretion to correct the error

only if it seriously affects the fairness, integrity or public

reputation       of     judicial       proceedings.”                  United     States        v.

Nicholson, 676 F.3d 376, 381 (4th Cir. 2012) (internal quotation

marks omitted).

              Our review of the record reveals that the district

court substantially complied with the requirements of Rule 11 in

conducting      the     plea    colloquy.          While        the    court     made     minor

omissions      or   misstatements       during         the     colloquy,       see     Fed.    R.

Crim. P. 11(b)(1)(G), (N), we are satisfied that any error did

not affect Rodriguez’s substantial rights.                            See Massenburg, 564

F.3d at 343.        The court otherwise complied with the requirements

of Rule 11, ensuring that the plea was knowing, voluntary, and

                                              3
supported by a factual basis.            We therefore find the plea valid

and enforceable.

             We    review    Rodriguez’s     sentence      for    reasonableness,

applying “a deferential abuse-of-discretion standard.”                     Gall v.

United States, 552 U.S. 38, 41 (2007).                   We “must first ensure

that   the   district       court    committed    no    significant     procedural

error,” including improper calculation of the Guidelines range,

insufficient consideration of the 18 U.S.C. § 3553(a) (2012)

factors,     and   inadequate       explanation    of   the     sentence   imposed.

Gall, 552 U.S. at 51; see United States v. Lynn, 592 F.3d 572,

575 (4th Cir. 2010).           In explaining the basis for its sentence,

“a court need not robotically tick through § 3553(a)’s every

subsection,” but need only provide “some indication” that it

considered the § 3553(a) factors as they apply to the defendant

and any nonfrivolous arguments raised by the parties.                       United

States v. Montes-Pineda, 445 F.3d 375, 380 (4th Cir. 2006).                     The

rationale “need not be elaborate or lengthy,” but it must be

“tailored to the particular case at hand and adequate to permit

meaningful appellate review.”            United States v. Carter, 564 F.3d

325, 330 (4th Cir. 2009) (internal quotation marks omitted).

             If    we   find    no    procedural       error,    we   examine   the

substantive reasonableness of a sentence under “the totality of

the circumstances.”         Gall, 552 U.S. at 51.          The sentence imposed

must be “sufficient, but not greater than necessary,” to satisfy

                                         4
the goals of sentencing.   See 18 U.S.C. § 3553(a).       We presume

that a within-Guidelines sentence is substantively reasonable,

and the defendant bears the burden to “rebut the presumption by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”       Montes-Pineda, 445 F.3d at 379

(internal quotation marks omitted).

          We have thoroughly reviewed the record and discern no

error in Rodriguez’s sentence.        The court properly calculated

Rodriguez’s Guidelines range and sentenced him within this range

and the statutory sentencing range applicable to his offense.

Although the court’s explanation for its sentence was brief, it

was sufficiently grounded in the § 3553(a) factors and provided

adequate explanation for its reasoning to support the sentence.

Rodriguez also fails to rebut the presumption of reasonableness

accorded his within-Guidelines sentence.      See Montes-Pineda, 445

F.3d at 379.

          In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Rodriguez’s conviction and sentence.        This

court requires that counsel inform Rodriguez, in writing, of the

right to petition the Supreme Court of the United States for

further review.   If Rodriguez requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

                                  5
representation.    Counsel’s motion must state that a copy thereof

was served on Rodriguez.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     6